*833On Motion for Rehearing.
Defendant in error urges that a provision in the order of the Director of the Workmen’s Compensation Board, approved by the full board, that “Said employer and/or insurer are further authorized to take credit for all payments made under Code Section 114-404 in accordance with the previous awards of this board” is erroneous and requires a different result. We interpret this provision to have been made pursuant to the provision of Code § 114-405 that “in case the partial incapacity begins after a period of total incapacity, the latter period shall be deducted from the maximum period herein allowed for partial incapacity.” Allowance of credit by way of deduction from the maximum period allowable under § 114-405 is proper. Hardware Mutual Cas. Co. v. Wilson, 72 Ga. App. 574 (34 SE2d 634). Any other interpretation of the provision in the order would make it erroneous.

Motion denied.